Appeal from an order of the Supreme Court (Lynch, J.), entered April 6, 1993 in Schenectady County, which denied defendants’ motion for summary judgment dismissing the complaint.
In this slip and fall case, even if it is accepted that defendants made a prima facie showing that they neither created the condition causing plaintiff’s fall nor had actual or constructive notice of its existence, plaintiff nevertheless satisfied his burden of coming forward with evidentiary proof sufficient to raise a triable issue of fact on these issues. Supreme Court, therefore, properly denied defendants’ motion for summary judgment dismissing the complaint.
*831Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.